DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II, claims 1-8, in the reply filed on March 24, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2005/0105184 to Ma et al. (hereinafter “Ma”) in view of US Patent Application Publication No. 2009/0294779 to Ida et al. (hereinafter “Ida”).
Regarding claim 1, Ma illustrates in at least figures 3A-4 with the related text:
A method comprising:
covering a surface of the silicon wafer with an optical coating 210 (FIG. 3A), wherein the optical coating is configured to filter an optical signal and is configured based on the passband frequency spectrum [0054];
depositing a plurality of thermal tuning components 212, 234, 236 on the coated silicon wafer, wherein the plurality of thermal tuning components are configured to adjust a passband frequency range of the adjustable optical filter by adjusting a temperature of the coated silicon wafer (thermally tunable thin film optical filter), wherein the passband frequency range is within the passband frequency spectrum. 
thinning a silicon wafer (FIG. 3E, 3H, 3K and 3L) to a particular thickness, wherein the particular thickness is based on a passband frequency spectrum of an adjustable optical filter; 

Ma does not specifically show dividing the coated silicon wafer into a plurality of silicon wafer dies, wherein each silicon wafer die includes multiple thermal tuning components and is configured as the adjustable optical filter.  Ida discloses in figures 1-3 and dividing the coated silicon wafer 2 into a plurality of silicon wafer dies, wherein each silicon wafer die includes multiple thermal tuning components and is configured as the optical filter 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Ma to divide the wafer into a a plurality of dies.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 2, Ma discloses in paragraph [0049] prior to covering the surface of the silicon wafer with the optical coating, polishing the surface of the silicon wafer.  The thinning the silicon wafer is after the optical coating.  See claim 1.
Regarding claim 3, Ma discloses in paragraphs [0008] and [0039] depositing the plurality of thermal tuning components 212, 234, 236 on the coated silicon wafer 205, 210 comprises depositing a plurality of ring heaters 212 on the coated silicon wafer, wherein the ring heaters are configured to adjust the temperature of the coated silicon wafer.
Regarding claim 4, Ma discloses in figures 3M, 3N and paragraphs [0043] depositing the plurality of thermal tuning components 212, 234, 236 on the coated silicon wafer 205, 210 further comprises depositing a plurality of thermal contact pads 236 on the coated silicon wafer, wherein the thermal contact pads are electrically coupled to one or more of the ring heaters 212 and are configured to receive an electrical signal and provide the electrical signal to the ring heaters, wherein the ring heaters are configured to adjust the temperature of the coated silicon wafer based on the electrical signal.

Claim 8 is rejected under 35 USC § 103 as being unpatentable over Ma in view of Ida as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0112776 to Kim.
Regarding claim 8, Ma and Ida are discussed above, they do not specifically show coupling a silicon wafer die to a substrate in a manner that thermally isolates the silicon wafer die from the substrate.  Kim illustrates in figures 6-7 coupling a silicon wafer [0020] die 100 to a substrate 1100 in a manner that thermally isolates ([0094] - stand 400 is low thermal conductivity) the silicon wafer die from the substrate.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for xin view of xto have .  The rationale for doing this is the

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 6, the current prior art does not illustrate the silicon wafer integrating multiple thermistors or each silicon die includes a thermistor.
Regarding claim 7, the current prior art does not disclose prior to covering the surface of the silicon wafer with the optical coating and after thinning the silicon wafer, measuring the silicon wafer to ensure parallelism of the surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2006/0051010 to Chu et al. illustrates thermistors used to control resonators.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738